Title: From Thomas Jefferson to George W. Erving, 1 November 1805
From: Jefferson, Thomas
To: Erving, George W.


                  
                     Dear Sir 
                     
                     Washington Nov. 1. 1805
                  
                  Expecting that the bearer hereof, mr Louis B. Smith, will find you arrived at Madrid, I take the liberty of addressing a line to make him known to you. he is the son of Genl. Samuel Smith, a member of the senate of the US. with whom I believe you are acquainted, but certainly with the respectable estimation in which he is held in this country as well as others of his family. mr Smith, the bearer, I understand proposes to pass the winter in Madrid, where I will take the liberty of asking your attentions to him and your aid in availing him of those benefits of intercourse which your situation may enable you to do. I profit of this occasion to present you my friendly salutations and to assure you of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               